Title: From George Washington to the Philadelphia Merchants and Traders, 17 May 1793
From: Washington, George
To: Philadelphia Merchants and Traders



Gentlemen,
[Philadelphia, c.17 May 1793]

Fully persuaded that the happiness and best interests of the people of the United States, will be promoted by observing a strict neutrality in the present contest among the powers of Europe; it gives me pleasure to learn, that the measure which I have taken to declare to the world their disposition on this head, has given general satisfaction to the Citizens of Pennsylvania. The friends of humanity will deprecate war, wheresoever it may appear;

and we have experienced enough of its’ evils in this Country to know that it should not be wantonly or unnecessarily entered upon. I trust therefore, that the good Citizens of the United States will shew to the world, that they have as much wisdom in preserving peace at this critical juncture, as they have heretofore displayed valour in defending their just rights.

Geo: Washington

